Scott B. Richman, Esq.         RICHMAN LAW FIRM PLLC                    535 Fifth Avenue, 25th Floor
Managing Member                A Full Service Civil & Commercial        New York, New York 10017
Direct: (646) 854-4252                   Litigation Firm                       Main: (646) 854-3547



                                        February 4, 2020

VIA ECF                                               Defendant Papadas’s request to adjourn the February 20, 2020, Order
                                                      to Show Cause hearing is Denied. Defendant Papadas’s time to
Honorable Vernon S. Broderick
                                                      oppose the motion is extended one week, to February 12, 2020.
United States District Court
Southern District of New York
40 Foley Square, Room 415
New York, New York 10007                                                                        2/5/2020

                         Re:    Best Brands Consumer Products Inc. v. Versace 19.69
                                Abbigliamento Sportivo S.R.L.
                                Case No.: 1:17-cv-04593 (VSB)

Hon. Vernon S. Broderick:

       Please be advised that the undersigned has recently been retained by Versace 19.69
Abbigliamento Sportivo S.R.L. and Theofanis Papadas.

        The undersigned has just received a copy of the Order to Show Cause seeking a
default judgment against the aforementioned parties which is returnable before your Honor
on February 20, 2020. Pursuant to the Order of this Court dated January 21, 2020, the
aforementioned Defendants were to have filed opposition to said Order to Show Cause
within fourteen (14) days from service of this Order on Defendants by email to
fanis.papadas@gmail.com and by Federal Express to the notice address listed for
Defendants on the docket in this matter. It has come to the undersigned’s attention that
service may have been completed on January 22, 2020 by email. Therefore, Defendants
have until tomorrow, February 5, 2020 to file opposition to the instant Order to Show
Cause.

        Accordingly, Defendants hereby request a thirty-day extension of time to file
opposition to said Order to Show Cause and to file a responsive pleading to the Complaint
with same. In addition, Defendants hereby request an adjournment of the upcoming
conference on February 20, 2020 to a later date convenient for your Honor. This is the
Defendants’ first request for an extension of time to put in opposition to the Order to Show
Cause and to file a responsive pleading as well as for an adjournment of the aforementioned
conference. Of note, on or about January 15, 2020, Defendants requested an adjournment
of the aforementioned conference which was initially scheduled to be held on January 24,
2020. Said request was granted by your Honor and the conference was adjourned to
February 20, 2020.

       Prior to the filing of this letter motion, Defendants spoke with counsel for Plaintiff,
Morris Cohen regarding the instant application. Mr. Cohen indicated that he would have
to speak with Plaintiff regarding whether or not Plaintiff would consent to said application.
Unfortunately, however, the press of the matter and the deadline being tomorrow created
the necessity of having to file this letter immediately. The undersigned will use this time
to become familiar with the docket and the matter, continue to discuss the instant matter
with Defendants as they are overseas and communication due to time zone differences has
been difficult, and to allow Defendants to file said opposition and responsive pleading.

       The undersigned firm and Defendants appreciate your Honor’s consideration of this
request. Should the Court have any further questions, feel free to contact the undersigned.

       Thank you very much in advance.

                                                      Sincerely,


                                                      /s/ Scott B. Richman
                                                      Scott B. Richman, Esq.
